Mr. Justice Van Orsdel
delivered the opinion of the 'Court:
It is unnecessary to consider at length the evidence, since the charges of fraud against defendant are conclusively established. Indeed, it will inure greatly to his credit not to review the evidence as disclosed in the record. It is claimed that this action is barred by the laches of plaintiff in not bringing this suit for almost six years after the releases in question Avere executed and the suit at law was dismissed. Plaintiff established by evidence to the satisfaction of the trial justice and to our satisfaction that she was misled into signing the papers by the false statements of plaintiff, and that she did not discover the nature of the instruments she had executed until shortly prior to the bringing of the present suit. It is unnecessary to consider the effect of the Statute of Limitations upon a suit in equity where the action is based wholly upon fraud, since the fraud was not here discovered until less than three years prior to the bringing of this action, so that, in any event, it is Avell within the statutory period.
But it is urged that this decree affords no relief against the bar of the Statute of Limitations, since the notes are still outstanding in the possession of plaintiff, and she is charged with notice of their nonpayment and of the default of defendant for almost seA’en years on one of the notes, over seven years on Iavo of them, and approximately nine years on the other note. But the suit at law was brought well within the statutory period, and Avas not barred by the Statute of Limitations. A part of the fraud charged and proved consisted in procuring the dis*160missal of that suit. Hence, the restoration of the parties to the status existing at the time of the perpetration of the fraud necessarily involves the right of plaintiff to maintain her action on the notes. It is unnecessary to decree a reinstatement of the suit at law and to relegate plaintiff to the enforcement of her rights in that proceeding, since the equity court, having once acquired jurisdiction of the case because of the fraud committed, will retain jurisdiction to do complete justice between the parties.
We have also considered the other questions presented by counsel for appellant, but find no error in the decree of the court below. The decree is affirmed, with costs. Affirmed.